Citation Nr: 0926409	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  09-01 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for a lung disorder, 
claimed as asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1950 to 
April 1952, and from July 1952 to June 1956.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal for service connection for asbestosis is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center in Washington, 
DC.


FINDINGS OF FACT

1.  There is no competent evidence showing a diagnosis of 
bilateral tinnitus, nor is there any competent opinion that 
claimed tinnitus is related to service.

2.  There is no competent evidence that current bilateral 
hearing loss is related to service.


CONCLUSIONS OF LAW

1.  Bilateral tinnitus was not incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.306, 
3.309 (2008).



2.  Bilateral hearing loss was not incurred in or aggravated 
by service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 
(West 2002 & Supp. 20097); 38 C.F.R. §§ 3.303, 3.306, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

As the notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability, notice of the evidence required to substantiate a 
claim for service connection must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 
(2006).

In this case, the VCAA duty to notify was satisfied prior to 
the initial AOJ decision by way of a letter sent to the 
Veteran in March 2008 that fully addressed all notice 
elements.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The Veteran was 
also advised as to disability evaluations and effective dates 
in January 2009.

In addition, the duty to assist the Veteran to develop the 
claim is fulfilled.  VA has a duty to assist the Veteran in 
the development of the claim.  This duty includes assisting 
the Veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The Veteran submitted some treatment 
records and did not identify any additional records.  In 
March 2008, he advised the Board that he had no additional 
evidence to submit.  The Veteran was not afforded a VA 
medical examination, but the Board finds that no such 
examination is necessary, as the Veteran has no diagnosis of 
tinnitus and as he had provided no evidence that he was 
exposed to noise in service or that his hearing loss is 
related to service.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The record establishes the Veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claims.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  All 
requirements of the duty to notify the Veteran and the duty 
to assist the Veteran are met.

Service Connection

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  Service 
connection may be awarded for a "chronic" condition when a 
disease defined by statute or regulation as a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307), and 
the Veteran presently has the same condition.  

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the Veteran's present 
condition.  38 C.F.R. § 3.303, see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

In order for a claim to be granted, there must be competent 
evidence of current disability; of incurrence or aggravation 
of a disease or injury in service; and of a nexus between the 
in-service injury or disease and the current disability.  See 
generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom., Epps v. West, 18 S. Ct. 2348 (1998), 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.

Service treatment records contain no diagnoses or complaints 
of hearing loss or tinnitus.  The Veteran has submitted 
three audiological reports.  The first is a VA report from 
June 1997 which shows speech recognition scores for the 
right ear of 60 percent at 55 decibels and 76 percent at 65 
decibels and 76 percent at 75 decibels for the left ear.  
Puretone averages from the right ear were 35 Hz at best and 
for the left ear were 42 Hz at best.  The second VA report 
is from February 2008 and shows speech recognition scores 
for the right ear of 72 percent and for the left ear of 52 
percent.  Puretone thresholds for the right ear were:  30 at 
250 Hz, 40 at 500 Hz, 35 at 1000 Hz, 65 at 1500 Hz, 65 at 
2000 Hz, 70 at 3000 Hz, 75 at 4000 Hz, 80 at 6000 Hz, and 90 
at 8000 Hz.  Puretone thresholds for the left ear were:  55 
at 250 Hz, 45 at 500 Hz, 45 at 1000 Hz, 55 at 1500 Hz, 55 at 
2000 Hz, 65 at 3000 Hz, 65 at 4000 Hz, 70 at 6000 Hz, and 75 
at 8000 Hz.  The final private report is from July 2008 and 
shows puretone averages of 53 bilaterally.

1.  Tinnitus

The Board acknowledges that the Veteran has hearing loss and 
that the Veteran is certainly competent to testify as to his 
own symptoms.  See Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007).  However, while the Veteran has claimed tinnitus, 
there is no evidence in the record of a diagnosis of tinnitus 
or of the Veteran complaining of a ringing in his ears or any 
symptoms of tinnitus.  This is despite the fact that the 
Veteran had ample opportunity to complain of tinnitus 
symptoms at the three audiological examinations.  He only 
states that he has tinnitus in his claim for VA benefits, and 
the Veteran is not competent to provide a medical diagnosis. 
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Without any complaints or a diagnosis, the Board can only 
conclude that the Veteran does not have the disorder for 
which service connection is sought.  In such case, service 
connection is not authorized under the statues governing 
Veterans' benefits.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992), Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  Moreover, there is no competent medical opinion 
relating claimed tinnitus to service.  

The preponderance of the evidence is against the Veteran's 
claim for service connection.  As the evidence is not in 
equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt are not applicable to warrant a more 
favorable result.  Therefore, the claim cannot be granted.

2.  Hearing Loss

As for the clinically diagnosed hearing loss, to the extent 
that the Veteran is shown to have any such disorder, such 
evidence is reflective only of one factor in a successful 
claim of service connection.  Morton v. Principi, 3 Vet. App. 
508, 509 (1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 
(1992) (observing that evidence of the Veteran's current 
condition is not generally relevant to the issue of service 
connection, absent some competent linkage to military 
service).  There must be a nexus to active service.

In this case, there is no medical evidence of record to 
establish that the Veteran was diagnosed with hearing loss 
during active service.  Nor is there evidence of significant 
noise exposure in service.  The Veteran was a truck driver 
and a deck hand, and has provided no evidence of noise 
exposure.  There is also no evidence of record that the 
Veteran was treated for hearing loss within twelve months of 
his separation from service.  There is no evidence of record 
to suggest that hearing loss existed until 1997, the date of 
the first audiogram.
 
The absence of any diagnosis of the claimed hearing loss in 
the service and post-service medical records between 1956, 
when the Veteran was discharged, and the 1997 audiogram, 
constitutes negative evidence tending to disprove the 
assertion that the Veteran had hearing loss during his 
service.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. 
§ 3.102 (noting that reasonable doubt exists because of an 
approximate balance of positive and "negative"' evidence).  
The lack of any evidence of symptoms suggestive of hearing 
loss until 1997, over forty years after service, is evidence 
which tends to show that hearing loss was not incurred in 
service.

The only evidence supporting the Veteran's claims that 
hearing loss is related to service are the Veteran's own 
statements.  The Board notes that the statements of the 
Veteran and his representative to the effect that his hearing 
loss is causally connected to his active service are not 
probative as there is no evidence in the record that he has 
any medical knowledge or expertise to render such an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 
 
Further, nowhere in the evidence of record is there found any 
clinical notation suggesting that the Veteran's current 
hearing loss is in any way linked to any incident of his 
active service.  There is no competent medical opinion of 
record that provides an etiologic link, whether by causation 
or by aggravation, between the Veteran's current hearing loss 
and his active service. 
 
After consideration of the entire record and the relevant 
law, the Board finds that the Veteran's hearing loss is not 
related to his active service.  While it is apparent that the 
Veteran currently has hearing loss, the medical evidence of 
record as a whole supports the proposition that there is no 
etiological relationship between the origin and/or severity 
of the hearing loss and service.  Therefore, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim of service connection. 


ORDER

Service connection for bilateral tinnitus is denied.

Service connection for bilateral hearing loss is denied.


REMAND

The Veteran claims he has a lung disorder which was caused by 
asbestos exposure in service.  While in the Navy, he was a 
deck hand.  He claims he was exposed to asbestos when the 
main crane on the U.S.S. Pine Island, the ship upon which he 
was stationed, was moved to the starboard side in 1953 and 
1954.  He also states that pipes were torn out at that time.  
Service personnel records do show that the Veteran was 
stationed on the U.S.S. Pine Island between March 1953 and 
June 1956.

A private November 1984 medical record shows that Veteran was 
treated for chronic pulmonary changes most probably secondary 
to asbestosis.  There are no other medical records in the 
file.

VA guidelines provide that the latency period for asbestos-
related diseases varies from 10-45 years or more between 
first exposure and development of disease.  VA Manual, 
paragraph 9(d).  An asbestos-related disease can develop from 
brief exposure to asbestos or as a bystander.  The guidelines 
identify the nature of some asbestos-related diseases. VA 
Manual, paragraph 9(b) & (c).  The most common disease is 
interstitial pulmonary fibrosis (asbestosis).  Id.  Asbestos 
fibers also may produce pleural effusions and fibrosis, 
pleural plaques, mesothelioma of the pleura and peritoneum, 
lung cancer and cancers of the gastrointestinal tract. Id. 
 
The guidelines further provide, in part, that the clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal disease. VA Manual, 
paragraph 9(e).  Rating specialists must develop any evidence 
of asbestos exposure before, during, and after service.  A 
determination must be made as to whether there is a 
relationship between asbestos exposure and the claimed 
disease, keeping in mind the latency period and exposure 
information.  In accordance with these guidelines, the RO 
should attempt to obtain deck logs or other documents which 
would verify the Veteran's reports of construction onboard 
the U.S.S. Pine Island in 1953 and 1954 for the U.S. Navy.

If Naval records show that the Veteran was exposed to 
asbestos aboard the U.S.S. Pine Island in 1953 or 1954, the 
Veteran should be scheduled for a VA examination to 
determine whether any exposure to asbestos in service caused 
or contributed to any current lung disorder.

The Veteran should also be provided with notice explaining 
evidence required in a claim based on asbestos exposure.  He 
should be asked to provide information on asbestos exposure 
before, during, and after service.



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Send the Veteran additional notice 
explaining the evidence required in a 
claim based on asbestos exposure.  Ask 
the Veteran to provide information on 
exposure before, during, and after 
service.

2.  Develop through the service 
department or other appropriate source 
the question regarding whether 
Veteran's duties would have resulted in 
exposure to asbestos.  Obtain deck logs 
or other Naval records which would show 
whether there was construction on the  
main crane or removal of pipes on the 
U.S.S. Pine Island between in 1953 and 
1954.

3.  Schedule the Veteran for a VA 
examination.  The claims folder should 
be made available to the examiner for 
review.  The report should include a 
summary of the relevant history.  The 
VA pulmonary specialist should offer an 
opinion as to whether the respiratory 
disease noted in post service medical 
evidence was attributable to exposure 
to in-service exposure to asbestos, as 
opposed to being attributable to other 
factors such as smoking and/or post 
service employment.  An explanation as 
to the criteria for a diagnosis of 
asbestosis or other asbestos related 
disease should be provided.

4.  After completing the above action, 
the claim should be readjudicated.  If 
the claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


